DETAILED ACTION
	This is the initial Office action for application 16/871,028 filed May 10, 2020, which claims foreign priority from Taiwan 108217383 filed December 27, 2019.  Claims 1-10, as originally filed, are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are “a fastening means” in claims 2 and 4 and “a means” in claims 6 and 8 which are followed by sufficient structure (hook and loop fasteners in claims 2 and 4, stitching or adhering in claims 6 and 8) to perform the recited functions. 
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If Applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “a first lacing element” and “a second lacing element” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations “a first lacing element” and “a second lacing element” as recited in claims 1 and 3 have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, as noted above.  However, since the specification fails to clearly disclose the corresponding structure(s), it is unclear whether these limitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Thus, the boundaries of these claim limitations are ambiguous rendering the claims indefinite.  
In response to this rejection, Applicant must clarify whether these limitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Mere assertion 
Amend the claims to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitations do not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Amend to specification to clearly indicate the corresponding structure for performing the claimed function.
For examination purposes, the limitations “a first lacing element” and “a second lacing element” will each be interpreted as a strap or band as shown in the figures and equivalents thereof.
Claims 2 and 4-10 are included in the rejection under 35 U.S.C. 112(b) for depending from rejected claims 1 and 3.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of Claims 5 and 7 each recite the limitation “wherein said second end of said first lacing element is fastened at said lateral bottom position in said shoe”; however, this limitation is substantially recited previously in lines 3-4 of claim 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broadhurst et al. (US Patent 4,982,733).
Regarding claim 1, Broadhurst discloses an ankle inversion sprain protection device (orthosis 10) adapted for being arranged in a shoe body, the device (10) comprising a first lacing element (anterio-lateral strap 80) having a first end (cuff portion 80b) and a second end (plate portion 80a) configured for being fastened at a lateral bottom position in the shoe body, and a second lacing element (cuff section 14) extending outwardly from the first end (80b) of the first lacing element (80) to form a circular element shaped and configured for being circularly embraced above an ankle of a wearer of the shoe body such that when the ankle is overly turned inwards, the ankle will be held from the outer side by the second lacing element (14) and therefore be protected from inversion sprain (Figs. 1-5; column 3, lines 54-61; column 4, lines 40-48; column 5, lines 7-17).
Regarding claim 2, Broadhurst discloses that the second lacing element (14) has two ends (end 56, 58) which are able to be detachably connected to form the circular element through a fastening means which includes at least a pair of hook and loop fasteners (material fastening elements 60, 62) provided at the two ends (56, 58) respectively (Fig. 5; column 4, lines 21-25; column 5, lines 7-17).
Regarding claim 3, Broadhurst discloses an ankle inversion sprain protection shoe (orthosis 10 + shoe not shown) comprising a shoe body (shoe not shown), a first lacing element (anterio-lateral strap 80) having a first end (cuff portion 80b) and a second end (plate portion 80a) fastened at a lateral bottom position in the shoe body (via foot section 12), and a second lacing element (cuff section 14) extending outwardly from the first end (80b) of the first lacing element (80) to form a circular element shaped and configured for being embraced above an ankle of a wearer of the shoe body such that when the ankle is overly turned inwards, the ankle will be held from the outer side by the second lacing element (14) and therefore be protected from inversion sprain (Figs. 1-5; column 3, lines 54-61; column 4, lines 40-48; column 5, lines 7-17).
Regarding claim 4, Broadhurst discloses that the second lacing element (14) has two ends (end 56, 58) which are able to be detachably connected to form the circular element through a fastening means which includes at least a pair of hook and loop fasteners (material fastening elements 60, 62) provided at the two ends (56, 58) respectively (Fig. 5; column 4, lines 21-25; column 5, lines 7-17).
Regarding claims 5 and 7, Broadhurst discloses that the second end (80a) of the first lacing element (80) is fastened at the lateral bottom position in the shoe (via foot section 12) (Figs. 1-2 & 5; column 4, lines 43-44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Broadhurst as applied to claims 3-5 and 7 above, in view of Marquis (US Patent 3,613,273).
Regarding claims 6 and 8, Broadhurst discloses the invention substantially as claimed, as described above, but fails to teach that the second end of the first lacing element is fastened at the lateral bottom position in the shoe through a means selected from stitching and adhering.
Marquis discloses an ankle inversion sprain protection shoe comprising a shoe body (shoe 10) and a first lacing element (elastic member 20, inextensible member 22) having a first end and a second end fastened at a lateral bottom position in the shoe body (10) through a means selected from stitching and adhering (bonding) (Fig. 1; column 2, lines 65-72; column 3, lines 1-10).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the shoe taught by Broadhurst such that the means for fastening the second end of the first lacing element to the lateral bottom position in the shoe body is selected from stitching and adhering as taught by Marquis for the purpose of using a known technique for easily securing the components together with a reasonable expectation of success.
Regarding claims 9 and 10, Broadhurst discloses the invention substantially as claimed, as described above, and further discloses that the second end (80a) of the first lacing element (80) is fastened between a bottom of an inner side of the shoe body and covered by an insole 
Marquis discloses an ankle inversion sprain protection shoe comprising a shoe body (shoe 10) and a first lacing element (elastic member 20, inextensible member 22) having a first end and a second end fastened at a lateral bottom position in the shoe body (10), wherein the second end of the first lacing element is adhered (bonded) on a bottom (sole 16) of an inner side of the shoe body (10) and covered by an insole (inner liner 24) of the shoe body (10) (Fig. 1; column 2, lines 65-72; column 3, lines 1-13).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the shoe taught by Broadhurst such that the second end of the first lacing element is adhered on a bottom of an inner side of the shoe body as taught by Marquis for the purpose of ensuring the secure attachment of the first lacing element to the shoe body to prevent unwanted movement during use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571270-3821.  The examiner can normally be reached on Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        9/16/2021